DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 25-30, 34 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-30, 34 and 37-42 of U.S. Patent No. 11010917. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are a broader recitation of previously allowed claims as shown below.
16/563,514 U.S. Patent No. 11010917
Current Application (17/246,550)
23. (Previously Presented) A system for determining position and pose of a physical object, the system comprising: an emitter configured to provide a light sweep and a sync flash; at least four light sensors disposed on the physical object, wherein the at least four light sensors are configured to receive the light sweep and the sync flash from the emitter; a processor coupled to the light sensors and configured to: distinguish between the light sweep and the sync flash provided by the emitter; derive angular position relative to the emitter for at least one of the four light sensors based on light received from the emitter at the at least one light sensor during the light sweep; determine a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides range estimates for the (N) light sensors, the number (N) of light sensors being at least three; determine which of the at least four light sensors are used to solve the system of equations, the determination being at least partly based upon which of the at least four light sensors received light from the emitter during the light sweep; using the system of equations, solve for a range of each of the (N) light sensors; and using a rigid body transform and at least one of the solved for ranges or the derived angular position, determine a rigid-body position for any of the at least four light sensors that were not used to solve the system of equations. 
(Features in bold and underlined are not recited in new application)
23. (New) A system for determining position and pose of a physical object, the system comprising: at least four light sensors disposed on the physical object; a processor coupled to the light sensors and configured to: derive angular position relative to an emitter for at least one of the four light sensors based on light received from the emitter at the at least one light sensor; determine a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides range estimates for the (N) light sensors, the number (N) of light sensors being at least three; determine which of the at least four light sensors are used to solve the system of equations, the determination being at least partly based upon which of the at least four light sensors received light from the emitter; using the system of equations, solve for a range of each of the (N) light sensors; and using a rigid body transform and at least one of the solved for ranges or the derived angular position, determine a rigid-body position for any of the at least four light sensors that were not used to solve the system of equations.
25. (Previously Presented) The system of claim 23, wherein in order to determine the number (N) of light sensors that are used to solve a system of equations, the processor is further configured to: observe a system state; determine how many of the at least four light sensors received light exceeding a threshold; or determine how many sensors are needed to cover a minimum area or volume on the object.
25. (New) The system of claim 23, wherein in order to determine the number (N) of light sensors that are used to solve a system of equations, the processor is further configured to: observe a system state; determine how many of the at least four light sensors received light exceeding a threshold; or determine how many sensors are needed to cover a minimum area or volume on the object.
26. (Previously Presented) The system of claim 25, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
26. (New) The system of claim 25, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
27. (Previously Presented) The system of claim 23, wherein in order to determine which of the at least four lights sensors are used to solve the system of equations, the processor is further configured to: determine a maximum area or volume covered on the object by the (N) sensors; determine a time difference between when at least two of the at least four light sensors received light; select from a group of previously used sensors; or use a state in a virtual reality/augmented reality environment.
27. (New) The system of claim 23, wherein in order to determine which of the at least four lights sensors are used to solve the system of equations, the processor is further configured to: determine a maximum area or volume covered on the object by the (N) sensors; determine a time difference between when at least two of the at least four light sensors received light; select from a group of previously used sensors; or use a state in a virtual reality/augmented reality environment.
28. (Previously Presented) The system of claim 23, wherein the processor is further configured to: observe a system state; select a filter from an ordered filter lattice based on the observed system state; and update the selected filter with the solved-for range, derived angular position, or determined rigid-body position of one of the four or more light sensors.
28. (New) The system of claim 23, wherein the processor is further configured to: observe a system state; select a filter from an ordered filter lattice based on the observed system state; and update the selected filter with the solved-for range, derived angular position, or determined rigid-body position of one of the four or more light sensors.
29. (Previously Presented) The system of claim 28, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
29. (New) The system of claim 28, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
30. (Previously Presented) The system of claim 28, wherein the processor is further configured to: receive inertial measurement unit data; using a predetermined threshold, determine if the received inertial measurement unit data represents a motion event; in response to determining that the received inertial measurement unit data represents a motion event, forward time project the output of the selected filter using the received inertial measurement unit data; and use the forward time projected output at least as part of an initial solution to the system of at least (N) simultaneous equations.
30. (New) The system of claim 28, wherein the processor is further configured to: receive inertial measurement unit data; using a predetermined threshold, determine if the received inertial measurement unit data represents a motion event; in response to determining that the received inertial measurement unit data represents a motion event, forward time project the output of the selected filter using the received inertial measurement unit data; and use the forward time projected output at least as part of an initial solution to the system of at least (N) simultaneous equations.
34. (Previously Presented) The system of claim 23, wherein the object comprises a microcontroller coupled to the at least four light sensors, the microcontroller configured to: transmit data associated with at least one of the four light sensors that received light to the processor; and wherein the processor is located on a second device distinct from the object that is coupled to the object via a cable that supplies power to the at least four light sensors and the microcontroller. 
(Power source is inherent to these devices that can only work with a power source. Not a major distinction of claim)
34. (New) The system of claim 23, wherein the object comprises a power source and a microcontroller coupled to the at least four light sensors, the microcontroller configured to: transmit data associated with at least one of the four light sensors that received light to the processor; and wherein the processor is located on a second device distinct from the object that is also wired or wirelessly coupled to the microcontroller. 
(Power source is inherent to these devices that can only work with a power source. Not a major distinction of claim)
35. (Previously Presented) A method for determining position and pose of an object in a physical environment, the physical environment comprising: an emitter configured for providing a light sweep and a sync flash; at least four light sensors disposed on the object, wherein the at least four light sensors are configured for receiving the light sweep and the sync flash from the emitter; a processor coupled to the light sensors, the method, operable with the emitter, the light sensors, and the processor, comprising: distinguishing by the processor between the light sweep and the sync flash provided by the emitter; deriving by the processor angular position relative to the emitter for at least one of the four light sensors based on light received from the emitter at the at least one light sensor during the light sweep; determining by the processor a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides range estimates for the (N) light sensors, the number (N) of light sensors being at least three; determining by the processor which of the at least four light sensors are used to solve the system of equations, the determination being at least partly based upon which of the at least four light sensors received light from the emitter during the light sweep; using the system of equations, solving by the processor for a range of each of the (N) light sensors; and using a rigid body transform and at least one of the solved for ranges or the derived angular position, determining by the processor a rigid-body position for any of the four or more light sensors that were not used to solve the system of equations.
(Features in bold and underlined are not recited in new application)
36. (New) A method for determining position and pose of an object in a physical environment, the physical environment comprising: at least four light sensors disposed on the object; a processor coupled to the light sensors, the method, operable with the light sensors, and the processor, comprising: deriving by the processor angular position relative to an emitter for at least one of the four light sensors based on light received from the emitter at the at least one light sensor; determining by the processor a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides range estimates for the (N) light sensors, the number (N) of light sensors being at least three; 
determining by the processor which of the at least four light sensors are used to solve the system of equations, the determination being at least partly based upon which of the at least four light sensors received light from the emitter; using the system of equations, solving by the processor for a range of each of the (N) light sensors; and using a rigid body transform and at least one of the solved for ranges or the derived angular position, determining by the processor a rigid-body position for any of the four or more light sensors that were not used to solve the system of equations.
37. (Previously Presented) The method of claim 35, wherein in order to determine the number (N) of light sensors that are used to solve a system of equations, the method further comprises: observing a system state; determining how many of the at least four light sensors received light exceeding a threshold; or determining how many sensors are needed to cover a minimum area or volume on the object.
38. (New) The method of claim 36, wherein in order to determine the number (N) of light sensors that are used to solve a system of equations, the method further comprises: observing a system state; determining how many of the at least four light sensors received light exceeding a threshold; or determining how many sensors are needed to cover a minimum area or volume on the object.
38. (Previously Presented) The method of claim 37, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
39. (New) The method of claim 37, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
39. (Previously Presented) The method of claim 35, wherein in order to determine which of the at least four lights sensors are used to solve the system of equations, the method further comprises: determining a maximum area or volume covered on the object by the (N) sensors; determining a time difference between when at least two of the at least four light sensors received light; selecting from a group of previously used sensors; or using a state in a virtual reality/augmented reality environment.
40. (New) The method of claim 36, wherein in order to determine which of the at least four lights sensors are used to solve the system of equations, the method further comprises: determining a maximum area or volume covered on the object by the (N) sensors; determining a time difference between when at least two of the at least four light sensors received light; selecting from a group of previously used sensors; or using a state in a virtual reality/augmented reality environment.
40. (Previously Presented) The method of claim 35, wherein the method further comprises: observing a system state; selecting a filter from an ordered filter lattice based on the observed system state; and updating the selected filter with the solved-for range, derived angular position, or determined rigid-body position of one of the four or more light sensors.
41. (New) The method of claim 36, wherein the method further comprises: observing a system state; selecting a filter from an ordered filter lattice based on the observed system state; and updating the selected filter with the solved-for range, derived angular position, or determined rigid-body position of one of the four or more light sensors.
41. (Previously Presented) The method of claim 40, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
42. (New) The method of claim 41, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
42. (Previously Presented) The method of claim 40, wherein the method further comprises: receiving inertial measurement unit data; using a predetermined threshold, determining if the received inertial measurement unit data represents a motion event; in response to determining that the received inertial measurement unit data represents a motion event, forward time projecting the output of the selected filter using the received inertial measurement unit data; and using the forward time projected output at least as part of an initial solution to the system of at least (N) simultaneous equations.
43. (New) The method of claim 41, wherein the method further comprises: receiving inertial measurement unit data; using a predetermined threshold, determining if the received inertial measurement unit data represents a motion event; in response to determining that the received inertial measurement unit data represents a motion event, forward time projecting the output of the selected filter using the received inertial measurement unit data; and using the forward time projected output at least as part of an initial solution to the system of at least (N) simultaneous equations.
43. (Previously Presented) The method of claim 35, wherein to distinguish between the light sweep and the sync flash provided by the emitter, the method further comprises: detecting a start of the sync flash emitted by the emitter when a certain number of the at least four light sensors receive light from the emitter within a given period of time.
45. (New) The method of claim 44, wherein distinguishing between the light sweep and the sync flash provided by the emitter further comprises: detecting a start of the sync flash emitted by the emitter when a certain number of the at least four light sensors receive light from the emitter within a given period of time.
44. (Previously Presented) The method of claim 35, wherein in order to derive angular position, the method further comprises: determining an offset between the frequency of light received at the at least one of the four light sensors and a base frequency of light emitted by the emitter.
46. (New) The method of claim 36, wherein in deriving angular position further comprises: determining an offset between the frequency of light received at the at least one of the four light sensors and a base frequency of light emitted by the emitter.


Claims 23, 25-30, 34, 36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11, 13 and 15-20 of U.S. Patent No. 10460469. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are a broader recitation of previously allowed claims as shown below.

16/029,414 U.S. Patent No. 10460469
Current Application (17/246,550)
1. (Previously Presented) A system for determining position and pose of an object in a physical environment, the system comprising: an emitter in the physical environment configured to provide a sweep of light in at least one of a horizontal, vertical, or diagonal direction; at least four light sensors disposed on the object, wherein the at least four light sensors are configured for receiving light from the emitter; a processor coupled to the light sensors and configured to: derive angular position relative to the emitter for at least one of the four light sensors based on light received from the emitter at the least one light sensor, the angular position including azimuth, and elevation; determine a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides estimates of the ranges of the (N) light sensors relative to the emitter, the number (N) of light sensors being at least three; determine which of the at least four light sensors are used to solve the system of equations; using the system of equations, solve for a range of each of the (N) light sensors relative to the emitter; and using a rigid body transform and at least one of the solved for ranges or the derived angular position, determine a rigid-body position for any of the at least four light sensors that were not used to solve the system of equations.
(Features in bold and underlined are not recited in new application)
23. (New) A system for determining position and pose of a physical object, the system comprising: at least four light sensors disposed on the physical object; 






a processor coupled to the light sensors and configured to: derive angular position relative to an emitter for at least one of the four light sensors based on light received from the emitter at the at least one light sensor; 

determine a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides range estimates for the (N) light sensors, the number (N) of light sensors being at least three; determine which of the at least four light sensors are used to solve the system of equations, the determination being at least partly based upon which of the at least four light sensors received light from the emitter; using the system of equations, solve for a range of each of the (N) light sensors; and using a rigid body transform and at least one of the solved for ranges or the derived angular position, determine a rigid-body position for any of the at least four light sensors that were not used to solve the system of equations.
3. (Original) The system of claim 1, wherein in order to determine the number (N) of light sensors that are used to solve a system of equations, the processor is further configured to: observe a system state; determine how many of the at least four light sensors received light exceeding a threshold; or determine how many sensors are needed to cover a minimum area or volume on the object.
25. (New) The system of claim 23, wherein in order to determine the number (N) of light sensors that are used to solve a system of equations, the processor is further configured to: observe a system state; determine how many of the at least four light sensors received light exceeding a threshold; or determine how many sensors are needed to cover a minimum area or volume on the object.
4. (Original) The system of claim 3, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, 1/O loading, temperature, and frame rate.
26. (New) The system of claim 25, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
5. (Original) The system of claim 1, wherein in order to determine which of the at least four lights sensors are used to solve the system of equations, the processor is further configured to: determine a maximum area or volume covered on the object by the (N) sensors; determine a time difference between when at least two of the at least four light sensors received light; select from a group of previously used sensors; or use a state in a virtual reality/augmented reality environment.
27. (New) The system of claim 23, wherein in order to determine which of the at least four lights sensors are used to solve the system of equations, the processor is further configured to: determine a maximum area or volume covered on the object by the (N) sensors; determine a time difference between when at least two of the at least four light sensors received light; select from a group of previously used sensors; or use a state in a virtual reality/augmented reality environment.
6. (Original) The system of claim 1, wherein the processor is further configured to: observe a system state; select a filter from an ordered filter lattice based on the observed system state; and update the selected filter with the solved-for range, derived angular position, or determined rigid-body position of one of the four or more light sensors.
28. (New) The system of claim 23, wherein the processor is further configured to: observe a system state; select a filter from an ordered filter lattice based on the observed system state; and update the selected filter with the solved-for range, derived angular position, or determined rigid-body position of one of the four or more light sensors.
7. (Original) The system of claim 6, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, 1/O loading, temperature, and frame rate.
29. (New) The system of claim 28, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
8. (Original) The system of claim 6, wherein the processor is further configured to: receive inertial measurement unit data; using a predetermined threshold, determine if the received inertial measurement unit data represents a motion event; in response to determining that the received inertial measurement unit data represents a motion event, forward time project the output of the selected filter using the received inertial measurement unit data; and use the forward time projected output at least as part of an initial solution to the system of at least (N) simultaneous equations.
30. (New) The system of claim 28, wherein the processor is further configured to: receive inertial measurement unit data; using a predetermined threshold, determine if the received inertial measurement unit data represents a motion event; in response to determining that the received inertial measurement unit data represents a motion event, forward time project the output of the selected filter using the received inertial measurement unit data; and use the forward time projected output at least as part of an initial solution to the system of at least (N) simultaneous equations.
11. (Original) The system of claim 1, wherein the object comprises a power source and a microcontroller coupled to the at least four light sensors, the microcontroller configured to: transmit data associated with at least one of the four light sensors that received light to the processor; and wherein the processor is located on a second device distinct from the object that is also wired or wirelessly coupled to the microcontroller. 
34. (New) The system of claim 23, wherein the object comprises a power source and a microcontroller coupled to the at least four light sensors, the microcontroller configured to: transmit data associated with at least one of the four light sensors that received light to the processor; and wherein the processor is located on a second device distinct from the object that is also wired or wirelessly coupled to the microcontroller.
13. (Previously Presented) A method for determining position and pose of an object in a physical environment, the physical environment comprising: an emitter configured to provide a sweep of light in at least one of a horizontal, vertical, or diagonal direction; at least four light sensors disposed on the object, wherein the at least four light sensors are configured for receiving light from the emitter; and a processor coupled to the light sensors, the method, operable with the emitter, the object, and the processor, comprising: deriving, using the processor, angular position relative to the emitter for at least one of the four light sensors based on light received from the emitter at the least one light sensor, the angular position including azimuth, and elevation; determining, using the processor, a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides estimates of the ranges of the (N) light sensors relative to the emitter, the number (N) of light sensors being at least three; determining, using the processor, which of the at least four light sensors are used to solve the system of equations; using the system of equations, solving for a range of each of the (N) light sensors relative to the emitter using the processor; 


and using a rigid body transform and at least one of the solved for ranges or the derived angular position, 


determining, using the processor, a rigid-body position for any of the four or more light sensors that were not used to solve the system of equations.
(Features in bold and underlined are not recited in new application)
36. (New) A method for determining position and pose of an object in a physical environment, the physical environment comprising: 


at least four light sensors disposed on the object; a processor coupled to the light sensors, the method, operable with the light sensors, and the processor, comprising: 


deriving by the processor angular position relative to an emitter for at least one of the four light sensors based on light received from the emitter at the at least one light sensor; 

determining by the processor a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides range estimates for the (N) light sensors, the number (N) of light sensors being at least three; 

determining by the processor which of the at least four light sensors are used to solve the system of equations, the determination being at least partly based upon which of the at least four light sensors received light from the emitter; using the system of equations, solving by the processor for a range of each of the (N) light sensors; 
and using a rigid body transform and at least one of the solved for ranges or the derived angular position, 


determining by the processor a rigid-body position for any of the four or more light sensors that were not used to solve the system of equations.
15. (Original) The method of claim 13, wherein in order to determine the number (N) of light sensors that are used to solve a system of equations, the method further comprises: observing a system state; determining how many of the at least four light sensors received light exceeding a threshold; or determining how many sensors are needed to cover a minimum area or volume on the object.
38. (New) The method of claim 36, wherein in order to determine the number (N) of light sensors that are used to solve a system of equations, the method further comprises: observing a system state; determining how many of the at least four light sensors received light exceeding a threshold; or determining how many sensors are needed to cover a minimum area or volume on the object.
16. (Original) The method of claim 15, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, 1/O loading, temperature, and frame rate.
39. (New) The method of claim 37, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
17. (Original) The method of claim 13, wherein in order to determine which of the at least four lights sensors are used to solve the system of equations, the method further comprises: determining a maximum area or volume covered on the object by the (N) sensors; determining a time difference between when at least two of the at least four light sensors received light; selecting from a group of previously used sensors; or using a state in a virtual reality/augmented reality environment.
40. (New) The method of claim 36, wherein in order to determine which of the at least four lights sensors are used to solve the system of equations, the method further comprises: determining a maximum area or volume covered on the object by the (N) sensors; determining a time difference between when at least two of the at least four light sensors received light; selecting from a group of previously used sensors; or using a state in a virtual reality/augmented reality environment.
18. (Original) The method of claim 13, wherein the method further comprises: observing a system state; selecting a filter from an ordered filter lattice based on the observed system state; and updating the selected filter with the solved-for range, derived angular position, or determined rigid-body position of one of the four or more light sensors.
41. (New) The method of claim 36, wherein the method further comprises: observing a system state; selecting a filter from an ordered filter lattice based on the observed system state; and updating the selected filter with the solved-for range, derived angular position, or determined rigid-body position of one of the four or more light sensors.
19. (Original) The method of claim 18, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, 1/O loading, temperature, and frame rate.
42. (New) The method of claim 41, wherein the system states comprise at least one of: battery power, battery usage rate, CPU loading, I/O loading, temperature, and frame rate.
20. (Original) The method of claim 18, wherein the method further comprises: receiving inertial measurement unit data; using a predetermined threshold, determining if the received inertial measurement unit data represents a motion event; in response to determining that the received inertial measurement unit data represents a motion event, forward time projecting the output of the selected filter using the received inertial measurement unit data; and using the forward time projected output at least as part of an initial solution to the system of at least (N) simultaneous equations. 
43. (New) The method of claim 41, wherein the method further comprises: receiving inertial measurement unit data; using a predetermined threshold, determining if the received inertial measurement unit data represents a motion event; in response to determining that the received inertial measurement unit data represents a motion event, forward time projecting the output of the selected filter using the received inertial measurement unit data; and using the forward time projected output at least as part of an initial solution to the system of at least (N) simultaneous equations.


Allowable Subject Matter
Claims 23-46 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: No prior art discloses the italicized and bolded features.  

Claim 23. (New) A system for determining position and pose of a physical object, the system comprising: at least four light sensors disposed on the physical object; a processor coupled to the light sensors and configured to: derive angular position relative to an emitter for at least one of the four light sensors based on light received from the emitter at the at least one light sensor; determine a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides range estimates for the (N) light sensors, the number (N) of light sensors being at least three; determine which of the at least four light sensors are used to solve the system of equations, the determination being at least partly based upon which of the at least four light sensors received light from the emitter; using the system of equations, solve for a range of each of the (N) light sensors; and using a rigid body transform and at least one of the solved for ranges or the derived angular position, determine a rigid-body position for any of the at least four light sensors that were not used to solve the system of equations.Claims 24-35 depend on allowable claim 23 and are therefore allowable for the same reasons as claim 23.Claim 36. (New) A method for determining position and pose of an object in a physical environment, the physical environment comprising: at least four light sensors disposed on the object; a processor coupled to the light sensors, the method, operable with the light sensors, and the processor, comprising: deriving by the processor angular position relative to an emitter for at least one of the four light sensors based on light received from the emitter at the at least one light sensor; determining by the processor a number (N) of light sensors that are used to solve a system of equations using the derived angular position, the system of equations comprising at least (N) simultaneous equations, the solution of which provides range estimates for the (N) light sensors, the number (N) of light sensors being at least three; determining by the processor which of the at least four light sensors are used to solve the system of equations, the determination being at least partly based upon which of the at least four light sensors received light from the emitter; using the system of equations, solving by the processor for a range of each of the (N) light sensors; and using a rigid body transform and at least one of the solved for ranges or the derived angular position, determining by the processor a rigid-body position for any of the four or more light sensors that were not used to solve the system of equations.

Claims 37-46 depend on allowable claim 36 and are therefore allowable for the same reasons as claim 36.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:US 9916496 B2 Systems and methods are disclosed for operating, calibrating, and dynamically optimizing a system for a virtual reality environment where colored marker lights are attached to objects, the objects including players, controllers, and devices related to the game. One or more color cameras are used to view one or more spaces, and track positions and orientations of players and other objects according to the attached marker lights. A hierarchical system of servers may be used to process positions and orientations of objects and provide controls as necessary for the system. A method for color assignment is described as well as a calibration process, and a dynamic optimization process. A synchronization process is also described that ensures that a plurality of cameras and attached servers are properly coordinated. Head-mounted devices may also be used in conjunction with marker lights to provide information regarding players.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/29/2022